THE     ATTORNEY            GEXERAL
                       OF   TEXAS

                       May 25, 1987




Honorable Rex N. Leach         Opinion No. JM-708
District Attorney
200 West State Street          Re: Supervisory control of a district
Groesbeck, Texas   76642       court over a county commissioners
                               court under article V. section 8, of
                               the Texas Constitution

Dear Mr. Leach:

     You ask about the interpretation of article V, section 8, of the
Texas Constitution, which provides:

            District Court jurisdiction consists of ex-
         clusive, appellate, and original jurisdiction of
         all actions, proceedings, and remedies, except in
         cases where exclusive, appellate, or original
         jurisdiction may be conferred by this Constitution
         or other law on some other court, tribunal, or
         administrative body. District Court judges shall
         have the power to issue writs necessary to enforce
         their jurisdiction.

             The District Court shall have appellate juris-
          diction and general supervisory control over the
          County Camissioners Court, with such exceptions
          and under such regulations as may be prescribed by
          law. (Emphasis added).
          -
Specifically, you ask whether a lawsuit must be filed in order to
invoke a district court's "general supervisory control" over a
commissioners court.

     Cases interpreting article V, section 8, of the Texas Constitu-
tion make clear that a district court nay exercise "general
supervisory control" over a commissioners court only when the district
court's jurisdiction is properly invoked by the filing of a lawsuit.
In Scott v. Graham, 292 S.W.Zd 324, 328 (Tex. 1956). for example, the
Texas Supreme Court discussed the meaning of article V, section 8.
The court pointed out that although the legislature had established
procedures for appealing orders of comeissioners courts relating to
certain matters, the legislature had not established a procedure for
invoking the general supervisory control of district courts over
actions of commissioners court. The Texas Supreme Court stated,
however, that it was well settled that an equitable proceeding brought


                             p. 3274
Eonorable Rex N. Leach - Page 2   (JM-708)




in district court for the purpose of reviewing au order of a comis-
sioners court was within the power granted by article V, section 8.
Id. See also County of Rays v. Alexander, 640 S.W.Zd 73, 78 (Tex.
AT. - Austin 1982, no writ); Rarris County v. Bassett, 139 S.W.Zd
180, 182 (Tex. Civ. App. - Galveston 1940, writ ref'd).

     A treatise on the Texas Constitution contains the following
discussion of article V, section 8:

            Section 8 gives the district court 'appellate
         jurisdictioa and general supervisory control' over
         the comissionrrs     court. . . . [Tlh= 'control'
         phrase adds nothing. Indeed, in this provision
         the phrase 'general supervisory control' is
         demonstrably inaccurate because the district court
         does not have any kind of general control over
         cowmissioners courts; the courts have held that
         the district court may exercise its jurisdiction
         over commissioners courts only if a commissioners
         court has acted without legal authority or abused
         its discretion, and even then it may uot review
         actions of the commissioners court unless a
         statute provides for such review or unless an
         independent equitable action is brought in the
         district court. (See Garcia v. State, 290 S.W.2d
555 (Tex. Civ. App.YSan    Antonio 1956, writ ref'd
         n.r.e.).) This principle was reaffirmed recently
         in Atlantic Richfield Co. v. Liberty-Dauville
         Fresh Water Supply Dist. No. 1 (506 S.W.Zd 931
         (Tex. Civ. App. - Tyler 1974, uo writ)).

1 G. Braden, The Constitution of the State of Texas: An Annotated and
Comparative Analysis 415-16 (1977). We think that this treatise
correctly interpreted the relevant case law and that a district
court's "general supervisory control" over a commissioners court
exists only when the district court's jurisdiction is properly invoked
by the filing of a lawsuit.

                             SUMMARY

               A district court may exercise "general super-
          visory contro1" over the actions of a commissioners
          court only when a lawsuit is brought in district
          court seeking review of the cowmissioners court's
          actions.

                                    Jzh



                                       JIM     MATTOX
                                       Attorney General of Texas



                             p. 3275
,
    Honorable Rex N. Leach - Page 3      (B-f-708)




    JACK HIGHTOWER
    First Assistant Attorney General

    MARY KELLER
    Executive Assistant Attorney   General

    JUDGE ZOLLIE STEAKL~
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Sarah Woelk
    Assistant Attorney General




                                   p. 3276